Citation Nr: 0403115	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed disability 
of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left shoulder rotator cuff 
tendonitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected limitation of motion of the 
right ankle.  

4.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1994 to April 
2000.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2001.  

In a September 2003 rating decision, the RO granted service 
connection for status post chip fracture of the right elbow.  
As this was considered a complete grant of benefits on 
appeal, the issue of service connection for a right elbow 
fracture is no longer in appellate status and before the 
Board at this time.  

The September 2003 rating decision also increased the initial 
rating for the service-connected migraines from 10 to 30 
percent, increased the initial rating for the service-
connected limitation of motion of the right ankle from no 
percent to 10 percent; increased the initial rating for the 
service-connected lumbosacral strain from 10 percent to 40 
percent, and increased the initial rating for the service-
connected left knee bursitis from no percent to 10 percent.  

The veteran indicated in October 2003 correspondence to the 
RO that the increased ratings for the service-connected 
migraine headaches and the increased initial rating for the 
service-connected left knee bursitis satisfied his appeal as 
to these issues.  

As such, the issues of an increased initial rating for the 
service-connected migraine headaches and service-connected 
left knee bursitis are no longer in appellate status and 
before the Board at this time.  

However, as the awards are not a complete grant of benefits, 
the issues of entitlement to an initial rating in excess of 
10 percent for the service-connected limitation of motion of 
the right ankle and an initial rating in excess of 40 percent 
for the service-connected lumbosacral strain remain in 
appellate status, along with the issue of an initial rating 
in excess of 10 percent for the service-connected left 
shoulder rotator cuff tendonitis.  See AB v. Brown, 6 Vet. 
App. 35 (1993)  

(The issues of service connection for claimed disability of 
the cervical spine; entitlement to an initial evaluation in 
excess of 10 percent for the service-connected limitation of 
motion of the right ankle; and entitlement to an initial 
evaluation in excess of 40 percent for the service-connected 
lumbosacral strain are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.)  



FINDING OF FACT

Since the time of service, the service-connected left 
shoulder rotator cuff tendonitis is shown to have been 
manifested by a disability picture that more nearly 
approximates that of a functional limitation due pain at 
shoulder level of the major arm.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 20 percent 
rating for the service-connected left shoulder rotator cuff 
tendonitis on the basis of limitation of motion of the left 
arm since service have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5201 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran asserts, inter alia, that his service-connected 
left shoulder rotator cuff tendonitis is more severe than the 
initial 10 percent rating represents.  

Historically, the RO issued an August 2000 rating decision 
granting service connection for left (major) shoulder rotator 
cuff tendonitis with an initial 10 percent evaluation 
assigned.  The veteran timely appealed the initial 10 percent 
rating.  

At the veteran's June 2000 VA joints examination, the veteran 
reported that he was unable to sleep with his left arm in the 
overhead position because that caused him numbness and pain 
in the left shoulder and arm.  

The veteran also noted that there was some spontaneous pain 
in the left shoulder and arm, along with numbness.  An 
examination of the left shoulder showed no swelling, erythema 
or deformity.  There was tenderness in the left anterior 
shoulder.  Left shoulder flexion started to be painful at 140 
degrees but was possible to normal range of 180 degrees with 
pain.  Active abduction started to be painful at 150 degrees 
but was possible to 158 degrees with pain.  

Passive abduction started to be painful at 168 degrees but 
was possible to normal 180 degrees with pain.  Active and 
possible external rotation started to be painful at 70 
degrees but was possible to 90 degrees with pain.  Active and 
passive internal rotation started to be painful at 68 degrees 
and was limited to there because of pain.  

Left shoulder muscle strength was normal without significant 
pain.  Yegan's test in the left shoulder was weakly positive.  
The assessment was that of left shoulder limitation of motion 
and some tenderness with evidence of chronic shoulder rotator 
cuff tendonitis.  

More recent VA outpatient treatment reports shown continued 
complaints of left shoulder pain consistent with those 
reported at the June 2000 VA examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities. 38 
C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

The veteran's left (major) shoulder rotator cuff tendonitis 
is currently rated under 38 C.F.R. § 4.71a, including 
Diagnostic Code 5203 (2003).  Under that Diagnostic Code, for 
both minor and major extremities, impairment of the clavicle 
or scapula with malunion is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and without loose movement is assigned a 10 percent 
disability rating.  

A 20 percent rating is warranted for impairment of the 
clavicle or scapula with nonunion and with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity.  Limitation 
of motion at shoulder level warrants a 20 percent rating for 
either the major or minor extremity.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).  

Likewise, Diagnostic Code 5202 provides for a 20 percent 
rating for malunion of the humerus with moderate deformity, 
as well as recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding 
movement only at the shoulder level.

A 30 percent rating is warranted for malunion of the humerus 
with marked deformity in the major extremity, and recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, also in 
the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2003).  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2003).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

As to the initial rating of 10 percent assigned under 
Diagnostic Code 5203, the Board finds that the service-
connected disability picture more nearly approximates that of 
functional loss due to pain with limitation at the level of 
the shoulder since the date of claim.  

In this respect, the Board notes that the veteran's range of 
motion in the left shoulder during the June 2000 examination 
was limited by pain.  Specifically, left shoulder flexion, 
active and passive abduction, active and passive external 
rotation, active and passive internal rotation were all 
limited by pain.  

Although the veteran was able to move his left arm above the 
shoulder level, all movements were limited by pain.  
Therefore, when considering the veteran's complaints of pain 
and the recorded clinical findings, the disability picture 
presented by the service-connected left (major) shoulder 
rotator cuff tendonitis pursuant to the provisions of 38 
C.F.R. § 4.7, the veteran's left shoulder disability warrants 
a 20 percent rating since the effective date of service 
connection.  

Based on the veteran's left shoulder symptomatology, a rating 
in excess of 20 percent is not warranted under the limitation 
of motion rating codes or any other arm/shoulder code, as the 
veteran's left shoulder disability is not manifested by 
limitation of motion midway between side and shoulder level, 
impairment of the humerus, or ankylosis of the scapulohumeral 
articulation.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  

The RO has addressed this new legislation with regard to the 
veteran's claim for increase in July 2001 correspondence.  
The veteran has been informed of what information was needed 
to support his claim in rating decisions, Statements of the 
Case, and letters sent to his by the RO as noted hereinabove.  
Moreover, the veteran was afforded a personal hearing at 
which he testified as to the severity of the service-
connected disability.  

More importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for her service-connected left 
shoulder rotator cuff tendonitis as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  However, at 
no time since service has the service-connected disability 
been more disabling than as currently rated.  



ORDER

An initial rating of 20 percent, but not higher, for the 
service-connected left shoulder rotator cuff tendonitis is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



REMAND

A.  Service Connection

The veteran contends that service connection is warranted for 
a cervical spine disability, claimed as secondary the 
service-connected lumbosacral strain.  

The service medical records contain private treatment reports 
from January 1992, over two years prior to entry into active 
service, showing that the veteran suffered injuries to his 
neck and back following an automobile accident.  
Specifically, the doctor indicated that the patient was 
treated for muscular and ligamentous damage to both his neck 
and lower back.  

The service medical records are otherwise negative for 
complaints, findings or diagnosis of a cervical spine 
disability.  

The veteran was afforded a VA examination for joints in June 
2000.  At that time, the veteran complained of pain with left 
lateral bending, feeling like pinching at 40 degrees of 
flexion and limited to 40 degrees.  Other ranges of motion 
were essentially normal.  The veteran indicated that he had 
occasional limitation of left lateral rotation once a month 
lasting a few days.  

In the August 2000 rating decision, the RO did not 
acknowledge pre-service treatment for neck pain; rather, 
indicated that the veteran was treated for cervical strain in 
service.  As such, the RO did not consider whether the 
veteran had a pre-existing cervical spine disability, and if 
so, whether it was aggravated in service, beyond the natural 
progression.  

Moreover, the RO has not yet had an opportunity to consider 
the veteran's recent assertion that his cervical pain is 
secondary to the service-connected lumbosacral strain.  

Finally, the Board also notes that the examiner in June 2000 
was not provided with the veteran's claims file prior to the 
examination.  

In light of the foregoing, the veteran should be afforded 
another VA examination to determine the current nature and 
likely etiology of the claimed cervical spine disability.  
The examiner must be provided with the claims file for review 
prior to the examination.  


B.  Increased Ratings

The veteran asserts that the initial ratings assigned for the 
service-connected limitation of motion of the right ankle and 
lumbosacral strain are more severe than the current ratings 
represent.  

At the outset, the Board notes that the veteran's service-
connected disabilities have not been evaluated by VA 
examination since June 2000, over three years ago.  Moreover, 
the June 2000 examiner indicated that he was not provided 
with any of the veteran's medical records for review.  

As such, the veteran should be afforded another VA 
examination to determine the current nature, extent and 
severity of the service-connected limitation of motion of the 
right ankle and lumbosacral strain.  The claims file must be 
reviewed by the examiner prior to the examination.  

In addition, because the way in which the veteran's 
disabilities were rated contemplates problem with movement, 
consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  

In DeLuca v. Brown, the Court noted that the VA examination 
relied on to rate the veteran's disability had merely 
included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  

In order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be portrayed 
in terms of the rating criteria.  Id.  This is what is now 
required in the veteran's case.  

In light of the need for another VA examination, all 
pertinent treatment records should be obtained and associated 
with the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
claimed cervical strain disability, and 
his service-connected limitation of 
motion of the right ankle, and 
lumbosacral strain, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine if the veteran 
has current cervical spine disability.  
If a cervical spine disability is 
diagnosed, then the examiner should opine 
as to the likelihood that such cervical 
spine disability is due to injury 
suffered during service, or whether the 
veteran had a preexisting cervical spine 
injury which was aggravated by service; 
and to determine the current nature, 
extent and severity of the service-
connected limitation of motion of the 
right ankle and lumbosacral strain.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  The examiner should state 
whether the veteran has any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disabilities.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the right ankle and/or low 
back.  The examiner should also be asked 
to describe the extent to which the 
veteran's right ankle and/or low back 
exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner must be provided with a copy of 
this remand, as well as the rating 
criteria.  The veteran's claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



